DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 3/21/2022, with respect to specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn.  
Regarding the Amendment of claims 8 and 9, the phrase “irradiation unit” is still used in claim 8, and this term still invokes 112(f).  Also, the term “light receiving element” still invokes 112(f).
Applicant’s arguments, see pages 9-11, filed 3/21/2022, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejection of the claims has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
light shielding unit (interpretation: a first wall member and a second wall member are examples of the light shielding unit are formed of a resin material mixed with black pigment, which is disclosed on pages 18 and 19. This interpretation and its equivalents are utilized for this claim term hereinafter in this Office Action.), 
regulating body (interpretation: the light shielding film is along thin plate member, which is an example of the regulating body that includes a plate surface having a substantially rectangular shape in a plan view. A plurality of film through holes are formed in the plate surface, which is disclosed on page 16. This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
transmitting portion (interpretation: in the light shielding wall configured by the first wall member and the second wall member facing each other, a space formed by the absence of the base and a plurality of projecting portions is an example of a transmitting portion, which is taught on page 21.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
irradiation unit (interpretation: each of the light sources is constituted by using a light emitting diode. A plurality of spot light sources is an example of an irradiation unit, which is disclosed on page 9. This interpretation and its equivalents are utilized for this claim term.), 
light receiving element (interpretation: each of the light receiving elements has a photoelectric conversion function, and in a case where light is received, the light receiving element outputs a signal of an output level corresponding to a light receiving amount, specifically, outputs an image signal. This interpretation is described on page 9. This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) and 
image forming unit (interpretation: the image forming unit includes an image formation unit that forms toner images having colors of Y, M, C and K, an intermediate transfer unit that transports the toner image formed by the image formation unit to transfer on the recording sheet, and a fixing unit that fixes a toner image transferred on the recording sheet by the intermediate transfer unit, by electro-photographic method. This interpretation is disclosed on page 6. This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed towards an optical device, an image reading apparatus and image forming apparatus.  The unique aspects of the claims are as follows:

“light shielding body that is provided to face a light incident surface of the lens body, and includes a transmitting portion that is positioned on the optical axes of the plurality of lenses and transmits light and a light shielding unit that is positioned on a portion other than the optical axes of the plurality of lenses and shields the passage of light; and 
a regulating body that is provided to face a light incident surface of the light shielding body, includes an opening narrower than the transmitting portion, and regulates a part of light toward the transmitting portion”.

These features were not found in the applied and/or cited prior art.  These features, combined with the rest of the claim limitations, overcome the prior art as a whole.  Thus, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi teaches a light shield that contains several holes corresponding to the lenses on a lens array.
Kusaka teaches a split of a light shield along several holes.
Akimoto discloses several walls on a light shield that are on one side.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672